Title: Thomas Sully to Thomas Jefferson, 22 December 1811
From: Sully, Thomas,Rush, William,Peale, Rembrandt,Murray, George,Fairman, Gideon,Trott, Benjamin
To: Jefferson, Thomas


          
            
                  sir 
                   
                     Philadelphia 
                     Decr 22nd 1811
            
		   
		  
		  
		  An association has lately been formed in this City consisting of Artists, & Amateurs, residing in different parts of the Union; Under the Title of Society of Artists of U.S.
            I am requested to communicate to you in the name of the Society. That you were unanimously elected a m 
                  an Honorary member at a special meeting held on the 15th inst:
            Your love for the Arts & Sciences, and your long & unremitted exertions to promote the Independence & prosperity of our Country are known to all the World—A Society having for its object the cultivation of the fine Arts throughout this extensive, & flourishing  Republic, cannot fail to meet your approbation, and receive your cordial
			 cooperation.
            The establishment of Schools in the various branches of the Arts on liberal principles, and periodical Exhibitions of the Works of American Artists, will, it is believed have a tendency to form a correct taste in this Country.—By calling into Action Native genius, many prejudices will be removed with respect to foreign productions: And the application of the fine Arts to useful purposes, is acknowledged by all who are acquainted with the principles, & progress of Civilization, to be of great importance.
            The members of this infant Institution are convinced that their success depends much upon their own exertions; at the same time they are aware that the countenance and support of the most distingushed patriotic characters in the Country: will not only powerfully aid them in the Arduous pursuits in which they are engaged but will also have a tendency to unite & give confidence to all who are immediatly interested in the prosperity of the Institution.
            I herewith transmit a Copy of the Constitution of the Society.
            By order of the Committee of Correspondence
            ThosSully. Secy
          
          
            ——Committee of Correspondence——
                  
            
              
                Rembt Peale
              
              
                Geoge 
                           Murray
                        
              
              
                Benjn Trott.
              
              
                Robt Mills
              
              
                Gideon Fairman
              
              
                Wm Rush
              
              
                Thos Sully.
              
            
          
        